DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
In the non-final rejection claims 1-17 were rejected and claim 18 was indicated as allowable.
	Claims 2-3 and 17-18 were canceled.
	Claims 1, 4, 6, 11, and 16 were amended.
No new matter has been entered.
Examiner’s amendments were agreed upon for claims 1, 6-7, and 12-16, along with the cancellation of claim 11, to resolve 112(b)/112(d) issues and to clarify the invention.
Claims 1, 4-10, and 12-16 are allowed.


Introduction
As indicated in the non-final office action the JP1OA issued December 10, 2019 by the JPO has not been provided in the English language but after discussion it was determined that the English translation of the JP1OA in Global Dossier could be used to consider the document.

	The drawings were objected to because the exploded view in Fig. 2 is improper because it lacks an indication of the relationship or order of assembly of various parts. Applicant’s replacement drawings resolve this issue with the addition of axis lines, therefore this objection is withdrawn.
	The drawings were objected to because the drawings must show every feature of the invention specified in the claims, with "a first step portion is concaved around the outer circumference of the connecting sleeve on one surface of the rail plate, and an inner circumference of the first step portion radially limits an end portion of the cylinder" as in claim 16 being the missing feature. Applicant is correct that this feature is shown in Figs. 4 and 5, but the drawing objection is connected to the rejection under 35 U.S.C. 112(b) of claim 16 where the applicant has failed to redefine in the specification the term “concave” so that the meaning is as used in the disclosure. Applicant has agreed to replace the term “concave” with “provided” in claim 16, therefore the rejection is withdrawn.
	Claim 12 was rejected under 35 U.S.C. 112(b) because the applicant has failed to redefine in the specification the term “convex ring” so that the meaning is as used in the claim. Applicant has agreed to delete the term “convex”, therefore the rejection is withdrawn.

	Claim 16 was rejected under 35 U.S.C. 112(b) for lack of antecedent basis on “the connecting sleeve” and “the cylinder”, applicant’s amendments to the claims and to the specification are sufficient to overcome the rejection, therefore the rejection is withdrawn.
	Claims 1-17 were rejected under 35 U.S.C. 103 with claim 18 indicated as allowable. Applicant amended claim 1 to include the limitations of claims 2-3 and 17-18, this overcomes the prior art of record, therefore the 35 U.S.C. 103 rejections are withdrawn.
	Examiner’s amendments were agreed upon for claims 1, 6-7, and 12-16, along with the cancellation of claim 11, to resolve 112(b)/112(d) issues and to clarify the invention.
	Applicant agreed that after examiner’s amendments there needed to be corresponding support of the claim language in the specification.
	Claims 1, 4-10, and 12-16 are allowed with examiner’s amendment.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A drive mechanism in claim 1
A transmission mechanism in claim 1
A plurality of massage mechanisms in claim 1
A moving rail in claim 1

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant's Attorney: Qinghong Xu on 23 February 2021.
The application has been amended as follows: 
In claim 1 on line 3, after “connected to", replace “the” with “a”.
In claim 1 on line 8, before “transmission”, replace
In claim 1 on line 8 delete “that” in “transmission mechanism that is configured”
In claim 1 on line 14 replace “a” with “the” in “moving rail in a transmission way”
In claim 1 on line 32 replace “as rotation of the moving rail” with “as the moving rail rotates”
In claim 6 on line 1-3 delete “a closed track formed by continuously rotating a line around a center is defined as the moving rail, the center is a center of the moving rail; the moving rail has a first position and a second position;”
In claim 6 on line 4 replace “the” with “a” in “first position and the center”
In claim 7 on line 1-2 delete “the line is a straight line or a curved line;”
Cancel claim 11
In claim 12 on line 1 replace “11” with “6”
In claim 12 on line 3 delete “convex”
In claim 13 on line 2 delete “is a long hole and”
In claim 14 on line 3 and 4 delete “through”
In claim 15 on line 4-5 replace “the first connecting post” with “a second connecting sleeve”
In claim 15 on line 9 replace “the first connecting post” with “the second connecting sleeve”
In claim 16 on line 2 replace “concaved” with “provided”


Allowable Subject Matter
Claims 1, 4-10, and 12-16 are allowed with Examiner’s Amendment.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: Claim 1 includes the limitation of tension springs that hold the first connecting posts against the moving rail. This limitation has not been found in the prior art as the prior art makes use of defined tracks that bound the equivalents of the first connecting post on both sides to produce the movement of the massage claws, as is taught by Gransow et al. (US 2014/0008462) or Lin et al. (CN 204544503)[Lin-CN].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THEISEN whose telephone number is (571)272-8361.  The examiner can normally be reached on Monday - Friday (9am- 5:30pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC THEISEN/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785